Citation Nr: 1419527	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  08-30 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service-connection for posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1974 to October 1974 and from August 1980 to October 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Denver, Colorado RO.  In March 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record. 

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a service connection for a specific psychiatric entity claim encompasses all psychiatric diagnoses shown by the record.  The instant case is distinguished from the Clemons holding as it is a claim to reopen a previously finally denied claim. 

The matter of service connection for a psychiatric disorder, to include PTSD, on de novo review is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1. An unappealed September 2002 rating decision denied the Veteran service connection for PTSD and depression based essentially on a finding that such disability was not manifested during, or shown to be casually related to, his active duty service.

2. Evidence received since the September 2002 rating decision raises questions about the etiology of the Veteran's PTSD, relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD and depression, and raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for PTSD and depression may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as this decision reopens the claim, there is no need to belabor the impact of the VCAA on this matter, as any notice error or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

An unappealed September 2002 rating decision denied the Veteran service connection for PTSD and depression based essentially on a finding that such disability was not manifested during, or shown to be casually related to his active service.  The September 2002 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The evidence of record in September 2002 consisted of the Veteran's service treatment records (STRs), VA treatment records, and statements from the Veteran describing his alleged stressor in service.  Evidence received since the September 2002 rating decision (not of record at the time of that decision, and therefore new) includes VA treatment records, Colorado Department of Corrections (DOC) health records, an August 2006 statement from the Veteran describing his alleged stressor in service , and his hearing testimony.

The DOC treatment records include an April 1993 physician's assessment of PTSD secondary to sexual assault.  The Veteran had previously described being raped in service.  VA treatment records also show that the Veteran has a diagnosis of PTSD due to military sexual trauma.  A March 2012 primary care outpatient note from the Denver VAMC shows a diagnosis of PTSD due to military sexual trauma, noting the Veteran reported being raped in service. 

As the April 1993 and March 2012 assessments of PTSD suggest that the Veteran has PTSD as a result of sexual trauma in service, the Board finds that such evidence addresses the basis for the prior denial of the Veteran's claim, relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD and depression, and raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  Consequently, the additional evidence received is both new and material and warrants reopening of the claim of service connection for PTSD and depression.

De novo review of the claim is addressed in the remand below.

ORDER

The appeal to reopen a claim of service connection for PTSD and depression is granted.


REMAND

The RO denied the instant claim based on a finding that new and material evidence to reopen a prior final decision had not been received.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the United States Court of Appeals for Veterans Claims (Court) held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the Veteran or no prejudice would result from adjudication of the claim.  As the Veteran has not waived his right to RO initial consideration of the reopened claim, and the Board is unable to find that he would not be prejudiced by denial of his right to such initial consideration, the Board finds it necessary to remand the matter for that purpose. 

The Board also finds that further development of the record is needed for a proper adjudication of the reopened claim.   

The Veteran contends that he has an acquired psychiatric disability, including PTSD, relating to a described stressor event during his basic training that involved a personal assault.  He has submitted physicians' statements indicating he has PTSD secondary to an assault in service.  At the March 2014 Board hearing, he testified that he began abusing alcohol, cocaine and heroin as a result of experiencing military sexual trauma.  While this evidence is sufficient to reopen the claim, it is not adequate to address the issue on the merits as the nexus opinions in support of his claim are stated in speculative terms.  An examination to ascertain the nature and likely etiology of the Veteran's psychiatric disability is warranted.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board notes that at the March 2014 Board hearing, the Veteran's representative indicated pertinent VA treatment records from the Denver VAMC and San Diego Vet Center may be outstanding.  A careful review of the claims file found that the treatment records in question are associated with the record.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should obtain for the record copies of any updated VA treatment records (those not already associated with the claims file) pertaining to psychiatric treatment the Veteran has received.  If any records requested are unavailable, the reason for their unavailability (to include not being shown to have existed) must be noted.

2. After the record is determined to be complete, the AOJ should arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability/disabilities, particularly whether any such disability/disabilities is/are based on a stressor event in service.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The AOJ should advise the examiner that the Veteran is claiming he has a psychiatric disability, to include PTSD, based on a sexual assault in the military and advise the examiner of what information (if any) is corroborated.  Based on review of the entire record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Is there evidence in the record of action or behavioral changes which indicate that a claimed assault occurred in service (please discuss the Veteran's alleged post-service alcohol and drug abuse)?  If so, please identify any such evidence.
(b) Please identify (by medical diagnosis) each psychiatric disability found.  Specifically, does he have a diagnosis of PTSD based on a stressor event of being sexually assaulted in service?  Please discuss the evidence of a stressor and the symptoms that support any such diagnosis.  If it is determined that the Veteran does not meet the criteria for a diagnosis of PTSD (or has PTSD from a pre- or postservice stressor event(s)), please explain the rationale for such conclusion in detail.

(c) Please indicate whether any (and each) psychiatric diagnosis other than PTSD is at least as likely as not (a 50 % or better probability) related to the Veteran's military service/corroborated event(s) therein.

The examiner must explain the rationale for all opinions.

3. The AOJ should then review the record and readjudicate the Veteran's claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other action must be handled in an expeditious manner.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


